Exhibit 10.1

 

STOCK SURRENDER AND UNIT GRANT AGREEMENT

 

THIS STOCK SURRENDER AND UNIT GRANT AGREEMENT (this “Agreement”), effective this
13th day of December, 2013, is between GOLDEN MINERALS COMPANY, a Delaware
corporation (“Company”), and JEFFREY G. CLEVENGER (“Executive”).

 

RECITAL

 

WHEREAS, Executive has previously received certain grants of restricted common
stock of the Company, $0.01 par value per share (the “Common Stock”), pursuant
to the Company’s 2009 Equity Incentive Plan (the “Equity Plan”) as compensation
for his services as an executive officer of the Company;

 

WHEREAS, it has come to the attention of the Board of Directors of the Company
(the “Board”) that 27,500 shares of restricted Common Stock (the “Restricted
Shares”) issued in 2010 that are 100% vested and 145,000 Restricted Shares
issued in 2012 that remain subject to vesting, were issued in excess of the
Equity Plan limitations on annual grants to Equity Plan participants (the
“Excess Restricted Shares”);

 

WHEREAS, the Board appointed a special committee of independent directors (the
“Special Committee”) to review the circumstances surrounding the grants of
Excess Restricted Shares;

 

WHEREAS, Executive desires to surrender the Excess Restricted Shares granted in
2010 and 2012 and the Company desires to accept such surrender; and

 

WHEREAS, following an interim report of the Special Committee to the Board of
Directors, the Compensation Committee and the Board have concluded that it is
appropriate to replace the Excess Restricted Shares with new grants of units
(“Units”) under the Company’s 2013 Key Employee Long-Term Incentive Plan dated
as of, and approved and adopted by the Compensation Committee and the Board
effective, December 13, 2013 (the “Plan”).

 

NOW, THEREFORE, in order to effect the surrender of the Excess Restricted Shares
and to implement the decisions of the Compensation Committee and the Board with
respect to compensation of Executive, the Company and Executive hereby agree as
follows.

 

AGREEMENTS

 

In consideration of the mutual promises and covenants herein contained, the
parties hereto hereby agree as follows:

 

1.                                      Surrender of Excess Restricted Shares. 
Executive hereby surrenders to the Company the Excess Restricted Shares and any
and all rights he has in, and with respect to, the Excess Restricted Shares, and
the Company hereby accepts such surrender of the Excess Restricted Shares.

 

2.                                      Grant of Units.  The Company hereby
grants to Executive 27,500 Units in order to provide compensation to Executive
equivalent to the compensation that it had intended to provide by

 

--------------------------------------------------------------------------------


 

grant of the 2010 Excess Restricted Shares, and 145,000 Units in order to
provide compensation to Executive equivalent to the compensation that it had
intended to provide by grant of the 2012 Excess Restricted Shares, with each
grant made pursuant to the terms and conditions of the Plan and of this
Agreement, and each having certain additional terms as set forth below:

 

(a)                                 27,500 Unit Grant:

 

Number:

27,500

Grant Date:

December 13, 2013

Vesting Schedule:

100% vested

 

(b)                                 145,000 Unit Grant:

 

Number:

145,000

Grant Date:

December 13, 2013

Vesting Schedule:

With each date below, a “Vesting Date”.

 

48,333 Units on Grant Date;

48,333 Units on December 14, 2014;

48,334 Units on December 14, 2015

 

2.                                      Vesting.

 

(a)                                 Executive shall have no rights to any
payments with respect to the Units until the Units have vested according to the
Vesting Schedule set forth above.  Vesting is conditioned upon the Continuous
Service of the Executive through each Vesting Date set forth above; provided,
however, that Executive’s Units shall become fully vested if the Executive’s
Continuous Service is terminated by reason of the Executive’s death, Disability
or Retirement.  In addition, in the event of a Change of Control, all
outstanding Units shall vest in full.  For purposes of this Agreement,
“Continuous Service” shall mean the uninterrupted provision of services as an
Employee, with such Continuous Service ending on the date the Executive ceases
to be an Employee.  Notwithstanding the foregoing, the Committee may, by
resolution, at any time prior to the Executive’s termination of employment,
choose to alter the above definition of “Continuous Service” for all purposes of
this Agreement to be as defined in Section 2(i) of the Plan, but only if such
change would not be materially adverse to the existing rights of the
Participant.

 

(b)                                 If the Executive’s Continuous Service is
terminated during the vesting period, the Executive’s remaining unvested Units
(after giving effect to any accelerated vesting provided in Section 2(a) above)
shall terminate and become forfeited on such date.

 

3.                                      Payment of Vested Units.

 

(a)                                 Payment in respect of Executive’s vested
Units is subject to a mandatory Deferral Direction and shall be paid at the time
set forth in Section 7(b) or Section 14 (if applicable) of the Plan (the
“Payment Date”) (generally upon the earliest to occur of (i)a 409A Change of
Control

 

2

--------------------------------------------------------------------------------


 

and the later of (A) the date of Executive’s Separation from Service and(B) the
applicable Vesting Date of the Units as set forth above).

 

(b)                                 On the Payment Date, the Executive shall be
entitled to receive an amount determined in accordance with Section 7(c) of the
Plan (the “Settlement Amount”).

 

(c)                                  The Settlement Amount will generally be
payable in cash; however, the Company has the right in certain circumstances
specified in the Plan to pay the Settlement Amount in Shares under the Equity
Plan.

 

(d)                                 Payments made pursuant to Units shall be
subject to applicable federal, state, local and other withholding taxes, and the
Company’s obligation to make payment pursuant to Units shall be subject to
Executive making arrangement with the Company for the withholding of same.

 

4.                                      No Stockholder Rights. Executive shall
not have any rights as a stockholder of the Company with respect to any Units
granted to Executive under this Agreement.

 

5.                                      No Rights; Employment. The grant of
Units, execution of this Agreement or the vesting of any Units shall not confer
upon Executive any right to, or guaranty of, continued employment with Company
or any of its subsidiaries, nor in any way limit the right of Company or such
subsidiaries to terminate at any time the employment of or relationship with the
Executive.

 

6.                                      Restrictions on Transfer.  Units,
whether or not vested, may not be sold, assigned, transferred, by gift or
otherwise, pledged or hypothecated, or otherwise disposed of, by operation of
law or otherwise, at any time.  Any attempt to do so shall be null and void.

 

7.                                      Notices.  All notices to Executive or
other persons then entitled to receive payment under this Agreement shall be
delivered  to Executive at the Company’s office or such other address as shall
be specified in writing by Executive or such other person. All notices to
Company shall be delivered to the attention of its Chief Financial Officer at
its principal office.

 

8.                                      Governing Law.  The Units shall be
construed under and governed by the laws of the State of Delaware as to all
matters, including, but not limited to, matters of validity, construction,
effect and performance.

 

9.                                      Severability.  Should any provision of
this Agreement be held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall not
be affected by such holding and shall continue in full force and effect.

 

10.                               Entire Agreement, Amendment.  This Agreement
and the Plan contain the entire agreement between the parties hereto relating to
the subject matter hereof and shall not be modified or amended in any way except
in a writing signed by all of the parties hereto. All terms which are not
defined in this Agreement shall bear the meaning ascribed to such terms in the
Plan.  This Agreement is made pursuant to and in accordance with the Plan, and
in the event of any conflict or discrepancy between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall have precedence over any
conflicting or discrepant terms in this Agreement.

 

3

--------------------------------------------------------------------------------


 

COMPANY:

 

GOLDEN MINERALS COMPANY

 

 

 

 

 

/s/ Robert Vogels

 

Name: Robert Vogels

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Jeffrey G. Clevenger

 

Name: Jeffrey G. Clevenger

 

 

4

--------------------------------------------------------------------------------